Citation Nr: 1519642	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for boils, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for fatigue, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for a respiratory disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for memory loss, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1989 to August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for boils all over the body, fatigue, and unspecified respiratory disorder, and memory loss.  A claim for service connection for boils, fatigue, a respiratory disorder, and memory loss was received by VA in January 2010.

Although in a July 2011 notice of disagreement the Veteran indicated general disagreement with all issues adjudicated in the July 2010 rating decision, in the July 2013 substantive appeal (on a VA Form 9), the Veteran specifically limited the appeal to the issues stated above.  See Jarvis v. West, 12 Vet. App. 559 (1999) (holding that a Veteran's NOD indicated disagreement only with the effective date of a schizophrenia disability rating, and did not constitute an NOD as to the percentage of that disability rating where an NOD addressed only, and very specifically, the effective date issue, and there was no justification for a more liberal reading of the NOD than that expressed in its plain words); see also Maggitt v. West, 202 F.3d 1370 (Fed Cir. 2000) (recognizing that a narrow or specific disagreement may limit the jurisdiction of the reviewing court to the specific elements of the disability request contested).    

VA treatment records dated from July 2000 to February 2014 have been associated with the claims file.  While the most recent statement of the case, dated June 2013, does not list review of this evidence, this evidence relates to the Veteran's separate claim for service connection for posttraumatic stress disorder (PTSD), which is not currently in appellate status (the claim was denied in an April 2014 rating decision and the Veteran has not filed a notice of disagreement), and does not relate to the issues decided herein; therefore, this evidence is of no probative value with regard to the claims for service connection for boils, fatigue, a respiratory disorder, and memory loss, and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of these VA treatment records in the first instance.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.   

The issues of whether new and material evidence has been received to reopen service connection for a left varicocele and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 authorization and consent to release information (VA Form 21-4142); January 2015 letter from the Veteran.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran did not have active service in the Southwest Asia Theater of operations during the Gulf War.

2.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current skin disability, to include boils.

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current fatigue disability.

4.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current respiratory disability.

5.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current cognitive disability, to include memory loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for boils have not been met.  38 U.S.C.A.	 §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

In this case, the RO provided notice to the Veteran in March 2010, prior to the initial adjudication of the claim in July 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, an article submitted by the Veteran entitled "Shrouded in Sickness," and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board, as discussed in detail below, is denying service connection for boils, fatigue, a respiratory disorder, and memory loss on the basis that the weight of the evidence demonstrates that the Veteran does not have current skin, fatigue, respiratory, or cognitive disabilities.  While no VA medical opinions were obtained, the Board finds that a VA medical opinion is not necessary for disposition of these issues because there are no current disabilities to which a competent medical opinion could relate any in-service injury, disease, or event, including symptoms in service.  There is also sufficient medical evidence in this case to make a decision with regard to the issues on appeal.  VA treatment records associated with the claims file note no complaints, findings, diagnoses, or treatment of boils, fatigue, a respiratory disorder, or memory loss (or other cognitive disorder).  For these reasons, the Board finds that the evidence of record is sufficient to decide the claims and no VA medical opinions are warranted.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).      

The Veteran was offered an opportunity to testify at a hearing before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Boils, Fatigue, a Respiratory Disorder, and Memory Loss

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for boils, fatigue, a respiratory disorder, and memory loss.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current skin, fatigue, respiratory, or cognitive disability; therefore, none can be a "chronic disease" under 38 C.F.R. § 3.309(a) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R.		 § 3.317(a)(1) (2014).  In a July 2011 notice of disagreement, the Veteran contended that his fatigue, respiratory condition, and memory loss were "undiagnosed illnesses" caused by exposure to waste and diseases in Somalia.  The Veteran submitted an article entitled "Shrouded in Sickness" which details in-theater exposures by Persian Gulf veterans from 1990 to 1991.  The Veteran's service personnel records reflect that the Veteran was stationed overseas in Germany from December 1989 to December 1992 and in Somalia from January 1993 to March 1993.  The Veteran did not have service in the Southwest Asian Theater during the Persian Gulf War as is not a "Persian Gulf veteran" as denied by 38 C.F.R. § 3.317; therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application.  

The contention liberally construed for the Veteran is that his claimed boils, fatigue, respiratory disorder, and memory loss are related to active service, specifically service in Somalia in 1993.  In the January 2010 claim, the Veteran reported boils all over his body.  In a March 2010 written statement, the Veteran contended that exposure to diseases in Somalia as well as pills and vaccines administered during service caused the claimed health issues.  In a July 2011 notice of disagreement, the Veteran contended that his fatigue, respiratory disorder, and memory loss were undiagnosed disabilities caused by service in Somalia.  See also July 2013 substantive appeal (on a VA Form 9).

The Board finds that the weight of the evidence is against a finding that the Veteran has current boils, a fatigue disability, a respiratory disability, or a cognitive disability manifested by symptoms of memory loss.  VA treatment records dated from July 2000 to February 2014 note no complaints, findings, diagnoses, or treatment of boils, fatigue, a respiratory disorder, or memory loss (or other cognitive disorder).  A February 1994 VA general medical examination report notes that the Veteran's skin was normal except for a right knee scar and his chest was symmetric and resonant throughout, breath sounds were vesicular, and there was an occasional squeak.  While the Veteran is in receipt of service connection for suprapatellar abscesses of the right knee and right buttock and groin area, the weight of the evidence of record is against a finding that the Veteran has boils all over his body.  A June 2010 VA skin examination report, conducted in reference to the Veteran's service-connected suprapatellar abscesses, does not indicate that the Veteran had boils over his body or any other skin disability (other than the service-connected abscesses). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability  may include a diagnosis at the time the claim was filed or during its pendency).  The weight of the evidence in this case is against finding disabilities manifested by boils, fatigue, respiratory problems, or memory loss at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability) (emphasis added).

Moreover, even assuming, arguendo, that the Veteran has current disabilities manifested by boils, fatigue, respiratory symptoms, and memory loss, the evidence does not show any relevant in-service injury or disease, or even signs or symptoms of boil, fatigue, a respiratory disorder, or memory loss in service.  Service treatment records do not reflect any diagnosis, complaints, or treatment for boils, fatigue, a respiratory disorder, or memory loss.  The June 1993 service separation physical notes that the Veteran's skin, lungs, chest, psychiatric system, and neurologic system were clinically normal and, on an associated contemporaneous report of medical history, the Veteran denied any history or current complaints of skin trouble, asthma, shortness of breath, or loss of memory or amnesias.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current skin disability manifested by boils, fatigue disability, respiratory disability, or cognitive disability manifested by memory loss, has not had such symptoms since service, and does not have any in-service injury or disease to which currently reported symptoms could be related by competent evidence.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for boils is denied.

Service connection for fatigue is denied.

Service connection for a respiratory disorder is denied.

Service connection for memory loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


